EXHIBIT 10.3

 



CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED.

[***] INDICATES THAT INFORMATION HAS BEEN REDACTED.

 

REINSURANCE TRUST AGREEMENT

(hereinafter referred to as the “Agreement”)

 

entered into by and among

 

Crusader Insurance Company

(hereinafter referred to as the “Grantor”)

and

 

United Specialty Insurance Company

(hereinafter referred to as the “Beneficiary”)

 

Held By

 

Comerica Bank & Trust, National Association

Trustee

(hereinafter referred to as the “Trustee”)

 

SECTION 1. PURPOSE OF AGREEMENT

 

1.1       The Grantor has assumed all liabilities of Beneficiary arising from
insurance business subject to that certain Quota Share Reinsurance Agreement
dated effective April 1, 2020, between the Grantor, Unifax Insurance Systems,
Inc. (the “General Agent”) and the Beneficiary (hereinafter referred to as the
“Reinsurance Agreement”).

 

1.2       Grantor desires to secure the payment of its liabilities and the
performance of its Obligations Under The Reinsurance Agreement. Beneficiary
reserves the right to require deposits to secure the payment of Grantor’s
liabilities and performance of its Obligations Under (i) The Reinsurance
Agreement, and (ii) that certain General Agency Agreement, both dated effective
April 1, 2020, between Grantor, General Agent and Beneficiary.

 

1.3       Grantor desires to deliver to Trustee “Securities” (as defined in
Section 4.1 hereof) to be held by Trustee as collateral and security for the
sole use and benefit of Beneficiary, which securities may hereinafter be
referred to as the “Trust Account,”

 

SECTION 2. SECURITY GRANTED BY GRANTOR

 

2.1       Pursuant to the terms hereof, the Grantor hereby obligates itself to
deliver to and deposit with the Trustee Securities in accordance with Section 3
hereof as collateral and security for the Grantor’s Obligations Under The
Reinsurance Agreement including the obligations for unearned premiums reserves,
if any, and reserves for losses incurred but not reported and losses reported
but unpaid. The Loss Reserves shall include all allocated loss adjustment
expenses and appropriate unallocated loss adjustment expenses. For purposes of
this Agreement, the following terms shall have the following meanings:

 

(a)“Unearned Premiums” means, as of any given date, the aggregate premium
attributable to the unexpired coverage period of all insurance policies produced
under the Reinsurance Agreement, as determined in accordance with generally
accepted accounting principles consistently applied. For this purpose, premium
shall be the written premium charged on the insurance policy for the period such
policy is in force irrespective of the subsequent billing and collection of such
premium.

 

(b)“Loss Reserves” means, as of any given date, the reserve attributable to
losses incurred but not reported and losses reported but not paid with respect
to the insurance policies produced under the Reinsurance Agreement, and shall
include provision for both allocated and unallocated loss adjustment expense, in
each instance as determined in accordance with generally accepted accounting
principles consistently applied.

 

(c)“Obligations Under The Reinsurance Agreement” and “Obligations Of The Grantor
Under The Reinsurance Agreement,” for purposes of this Agreement, share the same
meaning as set forth in the Quota Share Reinsurance Agreement.

 

The Grantor hereby agrees that the actuarial opinion of the Beneficiary’s
internal actuary shall be controlling, in its sole discretion, as to the timing
and determination of the adequacy of loss reserves established for losses
incurred and outstanding on business produced under the Reinsurance and General
Agency Agreements unless the Grantor requests that the Beneficiary engage on a
semi-annual basis, at the expense of the Grantor, an independent actuarial
opinion, performed by MILLIMAN USA’s Dallas office, attesting to the adequacy of
loss reserves established for losses incurred and outstanding on business
produced under the Reinsurance and General Agency Agreements. If the Grantor
requests hereunder the actuarial opinion of MILLIMAN USA’s Dallas office, the
Grantor hereby agrees to post the collateral required hereunder in accordance
with the actuarial analysis of the Beneficiary’s internal actuary until an
analysis is completed by MILLIMAN USA’s Dallas office.  At such time, the
Grantor shall post the collateral required hereunder in accordance with the
actuarial analysis of MILLIMAN USA’s Dallas office. However, if subsequent to
the receipt of the applicable independent actuarial opinion, the Beneficiary
determines in its sole discretion that there has been a significant change in
the loss reserves as compared to the applicable independent actuarial opinion,
the Beneficiary’s internal actuary shall again be controlling, in its sole
discretion, as to the timing and determination of the adequacy of loss reserves
established for losses incurred and outstanding on business produced under the
Reinsurance and General Agency Agreements until the Beneficiary again engages,
at the expense of the Grantor, an independent actuarial opinion, performed by
MILLIMAN USA’s Dallas office, attesting to the adequacy of loss reserves
established for losses incurred and outstanding on business produced under the
Reinsurance and General Agency Agreements. Additionally, if the actuarial
opinion of the Beneficiary’s internal actuary is not available, for any reason,
the Beneficiary shall engage semi-annually, at the expense of the Grantor, an
independent actuarial opinion, performed by MILLIMAN USA’s Dallas office,
attesting to the adequacy of loss reserves established for losses incurred and
outstanding on business produced under the Reinsurance and General Agency
Agreements.

 

2.2       During the term of this Agreement, Grantor hereby agrees that Trustee
shall act for the benefit of Beneficiary in taking delivery and possession of
the said securities pursuant to Section 3 hereof and in holding such securities
as collateral for the purposes expressed herein for Beneficiary’s benefit, and
Grantor hereby grants to Trustee all powers necessary and reasonable in the
performance hereunder.

 

2.3       The existence of the Trust Account, as security for obligations of
Grantor to Beneficiary, shall not affect Grantor’s Obligations Under The
Reinsurance Agreement, nor shall the securities of the Trust Account be used as
a set off by Grantor for any obligations to Beneficiary, except for Grantor’s
right to withdraw securities from the Trust Account in accordance with Section 3
or to receive any excess securities held by Beneficiary pursuant to Section 5.5.

 

SECTION 3. DEPOSITS TO AND INVESTMENT OF SECURITY

 

3.1          Within 10 business days of the effective date of this Agreement,
and within 10 business days prior to the end of each calendar quarter
thereafter, Beneficiary shall provide Grantor with a good faith estimate of the
expected sum of [***]% of the Beneficiary’s ceded Unearned Premium and Loss
Reserves as of the end of the forthcoming calendar quarter (the “Estimate”).
Each time (i) the Grantor’s A.M. Best rating or outlook is at any time reduced;
or (ii) the Grantor’s A.M. Best rating or outlook is at any time removed or
withdrawn such that the Grantor is not rated or unrated by A.M. Best; or (iii)
the Grantor’s capital and policyholder surplus (or its equivalent) reduces
[***]percent ([***]%) or more during any rolling twelve (12) month period
measured quarterly; or (iv) the Grantor fails to maintain its CAT XOL
reinsurance with coverage up to [***] dollars ($[***]) with a [***] dollars
($[***]) retention and its multiline XOL reinsurance with coverage up to [***]
($[***]) with a [***] dollars ($[***]) retention, each provided by the
Reinsurer’s reinsurers existing as of the effective date of this Agreement,
provided that the Grantor may add reinsurers with a minimum surplus of at least
[***] dollars ($[***]) and an “A” rating by A.M. Best, the components of the
Estimate shall increase by [***]% (i.e. the first time the Estimate shall
increase to [***]% of the Beneficiary’s ceded Unearned Premium and Loss Reserves
as of the end of the forthcoming calendar quarter, the second time the Estimate
shall increase to [***]% of the Beneficiary’s ceded Unearned Premium and Loss
Reserves as of the end of the forthcoming calendar quarter, etc.). The Grantor
shall, within two business days prior to the commencement of such forthcoming
calendar quarter, fund the Reinsurance Trust in an amount equivalent to [***]%
of the Estimate.

 

3.2       The Grantor shall be entitled at any time to withdraw Securities from
the Trust Account if concurrently therewith Securities (as defined in Section
4.1 hereof) of equal or greater market value are deposited in the Trust Account,
and the Trustee is authorized to permit such substitution of Securities upon
receipt of the Beneficiary’s written approval, which shall not be unreasonably
withheld.

 

3.3       All securities deposited by the Grantor (i) shall be free and clear of
all encumbrances, and (ii) shall be fully negotiable or in such form that
Trustee may sell, transfer or otherwise deposit the same without any additional
signature or agreement from Grantor.

 

SECTION 4. SECURITIES

 

4.1       The term “Securities” as used herein is defined as any combination of
(a) cash, or deposits held, or negotiable certificates of deposit issued by an
institution that is (i) organized or licensed under the laws of the United
States or any state thereof, (ii) is regulated, supervised and examined by U.S.
federal or state authorities having regulatory authority over banks and trust
companies, and (iii) appears on the most recently issued list of approved banks
published by the Securities Valuation Office of the National Association of
Insurance Commissioners, (b) United States Government issued or guaranteed
bonds, bills or notes, or (c) any other bonds with a Standard & Poor’s or
Moody’s quality rating of “A” or better. All securities and assets held in the
Trust Account shall be readily marketable over a national exchange and shall be
listed by the Securities Valuation Office of the National Association of
Insurance Commissioners with designations of “1-Highest Quality”. All securities
and assets held in the Trust Account shall be of the type required by the
applicable laws or regulations. All such securities shall be in conformance with
the investment requirements described in the applicable laws or regulations.

 

4.2       For purposes of this Agreement, the market value of the Securities
shall be determined as follows: (a) at the time any Securities are deposited
initially with the Trustee, and as respects Securities on deposit at the end of
each calendar month, the Trustee shall in good faith place a tentative market
value on the Securities and shall notify the Beneficiary of such valuation by
supplement to the Trustee’s monthly activities report; provided pursuant to
Section 8.6; (b) if the Beneficiary disagrees with such tentative market
valuation, it may so notify the Trustee within 30 days after the date it
receives the Trustee’s monthly activities report and the Trustee’s supplement
thereto (Beneficiary’s failure to so notify the Trustee within such 30 day
period shall signify that Beneficiary agrees with such tentative market value);
(c) in the event the parties cannot resolve any difference with respect to the
market value of the Securities, the market value of the security in dispute
shall be determined by the Securities Valuation Office of the National
Association of Insurance Commissioners; and (d) With respect to securities on
deposit at the end of each calendar month, the Trustee shall value the
securities by utilizing various standard industry pricing services and brokerage
contacts to provide current pricing information for active publicly traded
securities.  The Trustee shall attempt to provide a reasonably accurate current
market value for assets not publicly traded.  Many fixed income securities are
priced on a matrix system, resulting in a mathematical approximation of price
derived by computer.  Although the Trustee will make reasonable and good faith
efforts to provide accurate pricing, in some instances prices may not reflect
the most accurate pricing readily available or the true value of the asset.  The
Trustee shall have no liability for such an occurrence.

 

SECTION 5. BENEFICIARY’S CLAIM ON THE TRUST ACCOUNT

 

5.1       The Beneficiary shall have the right to withdraw securities from the
Trust Account, without diminution because of the insolvency of the Grantor, for
the purposes and to the extent specified in Sections 5.2 and 5.3 below, with
written notice from the Beneficiary to the Trustee given in accordance with
Section 8.1 of this Agreement. Upon such written notice by the Beneficiary, the
Trustee shall immediately take any and all steps necessary to transfer to the
Beneficiary absolute and unequivocal right, title and interest in the requested
securities and assets in the Trust Account and to deliver such securities and
assets to the Beneficiary and Beneficiary shall acknowledge to the Trustee
receipt of such withdrawn securities and assets. Any dispute between Grantor and
Beneficiary regarding Beneficiary’s claim on the Trust Account shall be resolved
by arbitration pursuant to Section 12. Trustee shall strictly comply with its
instructions hereunder without resorting to interpleader. Beneficiary will hold
Trustee harmless if acting upon Beneficiary’s instructions hereunder.

 

5.2 The Beneficiary has the right to withdraw assets from the Trust Account at
any time, without notice to the Grantor, subject only to written notice from the
Beneficiary to the Trustee, the Trustee having no responsibility for such
withdrawal, in accordance with the terms of this Agreement. No statement or
document, other than written notice from the Beneficiary to the Trustee, shall
be accepted to withdraw assets. The Beneficiary hereby covenants to the Grantor
that it shall use and apply any withdrawn assets, without diminution because of
the insolvency of the Beneficiary or the Grantor, for the following purposes
only:

 

(a)to pay or reimburse the Beneficiary for the Grantor’s share under the
Reinsurance Agreement regarding any losses and allocated loss expenses paid by
the Beneficiary but not recovered from the Grantor, or for unearned premiums due
to the Beneficiary, if not otherwise paid by the Grantor;

 

(b)to make payment to the Grantor of any amounts held in the Trust Account that
exceed 102% of the actual amount required to fund the Grantor’s entire
Obligations Under The Reinsurance Agreement. Trustee has no responsibility to
determine whether the value of Assets exceeds 102%and may rely on the statement
or notice from Beneficiary certifying as such; or

 

(c)where the Beneficiary has received notification of termination of the Trust
Account pursuant to Section 11 of this agreement, and where the Grantor’s entire
Obligations Under The Reinsurance Agreement remain unliquidated and undischarged
10 days prior to the termination date, to withdraw amounts equal to 102% of such
obligations and deposit such amounts in a separate account, in the name of the
Beneficiary, in any qualified United States financial institution, apart from
its general assets, in trust for the uses and purposes specified in
subparagraphs (a) and (b) of this Section as may remain executory after such
withdrawal and for any period after such termination date.

 

5.3          In the event the Beneficiary takes control of the securities
pursuant to Section 5.2, such securities shall be maintained by the Beneficiary
for the purpose of securing the Obligations Under The Reinsurance Agreement, and
otherwise securing the Beneficiary under the terms of this Agreement, in the
manners provided in subsection (a) or (b) of this subsection 5.3 only:

 

(a)such securities shall be held by the Beneficiary as an asset and maintained,
on the books and records of the Beneficiary, in an identifiable manner as “Funds
Held By the Beneficiary Under the Quota Share Reinsurance Treaty” (hereinafter
referred to as “Funds Held”), to use and disburse the Funds Held for purposes
described in Section 5.4. An amount equal to the market value of the Funds Held
shall be carried by the Beneficiary as a liability under its financial statement
denominated “Funds Held by Beneficiary Under Reinsurance Treaties,” and all
amounts paid out of such Funds Held by the Beneficiary shall reduce the
liability of the Grantor. Any securities in excess of the amount required to pay
or reimburse Beneficiary for the purposes described herein shall be returned to
Grantor, its successor or legal representative, upon the conclusion of all
further Obligations Of Grantor Under The Reinsurance Agreement.

 

(b)Such Securities shall be deposited in a New York Insurance Regulation 114
trust (“114 Trust”) for the benefit of the Beneficiary, provided the Grantor's
approval is not required for the Beneficiary to use and disburse funds held in
such trust for purposes described in Section 5.4.

 

5.4       The Beneficiary may disburse amounts from the Funds Held or 114 Trust
assets for the payment of losses and refunds through the Reinsurance Agreement
pursuant to the terms of its General Agency Agreement with the Beneficiary, or
to any successor appointed by the Beneficiary to act as general agent in
connection with the business subject to the Reinsurance Agreement. Also, the
Beneficiary may use such Funds Held or 114 Trust assets to reimburse itself for
any amounts the Grantor is obligated under the Reinsurance Agreement, including,
but not be limited to, any losses paid, and unearned premiums refunded by the
Beneficiary, and for actual costs of administration incurred by the Beneficiary
in the event the Beneficiary is required to assume control of the servicing and
claims handling of the business subject to the Reinsurance Agreement.

 

5.5       In the event the Beneficiary takes control of the securities pursuant
to Section 5.3, the Grantor shall remain obligated for amounts due under the
Reinsurance Agreement and shall be obligated to maintain, in the Funds Held by
Beneficiary or 114 Trust, a value at least equal to the Unearned Premium and
Loss Reserves in accordance with Section 3.1. The Grantor’s rights and
obligations to withdraw and deposit securities from the Funds Held shall be the
same as when the securities were held in the Trust Account by the Trustee as
provided in Section 3.

 

SECTION 6. INTEREST, DIVIDENDS AND EXPENSES

 

6.1       Any interest, dividends or other investment income generated from the
securities held by Trustee shall remain in the Trust Account, subject, however,
to Grantor’s right to withdraw assets from the Trust Account in accordance with
Sections 3.2 and 3.3. Grantor shall be liable for reporting and paying any
income taxes arising therefrom.

 

6.2       Also, Grantor will receive the benefit of the interest, dividends or
other investment income generated from any securities taken and held by the
Beneficiary pursuant to Section 5.3.

 

6.3       All fees and expenses charged by the Trustee for its services under
the terms of this Agreement shall be paid by the Grantor. The Grantor shall pay
or reimburse the Trustee for all of the Trustee’s expenses and disbursements in
connection with its duties under this Agreement (including reasonable attorney's
fees and expenses), except any such expense or disbursement as may arise from
the Trustee‘s negligence, willful misconduct, or lack of good faith. The Trustee
shall be entitled to deduct its compensation and expenses from the aggregate
market value of the Trust Account should it be over the amount required in
Section 3.1, subject to the Beneficiary's prior written approval which shall not
be unreasonably withheld, except that such compensation shall not be greater
than 1.0% of the corpus per annum. The Grantor and the Beneficiary jointly and
severally hereby indemnify the Trustee for, and holds it harmless against, any
loss, liability, costs or expenses (including reasonable attorney's fees and
expenses) incurred or made without negligence, willful misconduct or lack of
good faith on the part of the Trustee, arising out of or in connection with the
performance of its obligations in accordance with the provisions of this
Agreement, including any loss, liability, costs or expenses arising out of or in
connection with the status of the Trustee and its nominee as the holder of
record of the Securities in the Trust Account. The Grantor and the Beneficiary
hereby acknowledges that the foregoing indemnities shall survive the resignation
or discharge of the Trustee or the termination of this Agreement and hereby
grants the Trustee a lien, right of set-off and security interest in the portion
of the aggregate market value of the Trust Account that is over the amount
required in Section 3.1 for the payment of any claim for compensation,
reimbursement or indemnity hereunder.

 

SECTION 7. SECURITY INTEREST

 

7.1       The Grantor and Beneficiary acknowledge and agree that the Assets held
by the Trustee in the Trust Account hereunder have been deposited in said Trust
Account for the sole benefit of the Beneficiary and pledged by the Grantor to
the Beneficiary as security for the Grantor’s Obligations Under The Reinsurance
Agreement. In furtherance of the foregoing, the Grantor hereby pledges with,
assigns to, and grants the Beneficiary a continuing first security interest in,
and a lien upon the Trust Account, all Assets (and after-acquired proceeds of
all Assets) in the Trust Account, all financial assets and cash from time to
time credited thereto and all security entitlements in respect thereof pursuant
to the Uniform Commercial Code as in effect from time to time in the State of
Texas (the "UCC"). The Grantor and Beneficiary are entering into this Trust to
perfect the deposit of the Trust Account Assets for the sole benefit of the
Beneficiary, as well as the security interest in and lien on such collateral.
Trustee acknowledges that a security interest has been granted by the Grantor to
the Beneficiary in the Trust Account and the Assets held therein. Except as
otherwise expressly stated herein, the terms defined in the UCC have the same
meanings herein. In addition to whatever other rights and remedies the
Beneficiary may have thereunder, the Beneficiary shall also have all rights and
remedies of an Entitlement Holder under the UCC. Subject to the terms and
conditions of this Agreement, the Trustee agrees to comply with any timely
entitlement order originated by the Beneficiary and relating to cash, financial
asset credited thereto or any other Assets in the Trust Account without further
consent by the Grantor or any other person.

 

7.2       To the extent that securities (as defined by the UCC) are deposited in
the Trust Account, the parties hereto agree that (i) the Trust Account shall be
deemed a securities account; (ii) the Trustee is a securities intermediary with
respect to the Trust Account; (iii) the Trustee shall, subject to the terms of
this Agreement, treat the Beneficiary as the entitlement holder with respect to
the Trust, entitled to exercise the rights that comprise all financial assets
from time to time credited to the Trust Account; (iv) each item of property
(whether Securities, investment property, security, instrument, or other
property, but not cash which shall not be a financial asset for the purposes of
this Agreement) credited to the Trust Account shall be treated as a financial
asset; and (v) the State of New York shall be deemed to be the securities
intermediary’s jurisdiction for purposes of the UCC.

 

7.3       The Trustee waives, except as set forth in Section 6.3, any security
interest, lien, or right to make deductions or setoffs that it may now have or
hereafter acquire in or with respect to the Trust, any financial asset credited
thereto or any security entitlement in respect thereof. Neither the financial
assets credited to the Trust nor the security entitlements in respect thereof
will be subject to deduction, set-off, banker’s lien, or any other right in
favor of any person other than the Beneficiary.

 

7.4       The Trustee has not entered into, and until the termination of this
Agreement will not enter into, any agreement with any person (other than the
Beneficiary and Grantor) relating to the Trust Account and/or any financial
asset credited thereto pursuant to which it has agreed, or will agree, to comply
with entitlement orders of such person. The Trustee has not entered into any
other agreement with the Beneficiary or the Grantor purporting to limit or
condition the obligation of the Trustee to comply with entitlement orders as
agreed above.

 

7.5       Except for the claims and interests of the Beneficiary and the
Grantor, the person executing this Agreement on behalf of the Trustee does not
know of any claim to, or interest in, the Trust Account, any financial asset
credited thereto or any security entitlement in respect thereof. If any person
asserts any lien, encumbrance or adverse claim (including any writ, garnishment,
judgment, attachment, execution or similar process) against the Trust Account,
any financial asset credited thereto or any security entitlement in respect
thereof, the Trustee will promptly notify the Beneficiary and the Grantor in
writing thereof.

 

7.6       In the event of any conflict between the duties and responsibilities
of the Trustee under this Section 7 and the duties and responsibilities of the
Trustee under the other Sections of this Agreement, the duties and
responsibilities under this Section 7 shall govern and control.

 

 

SECTION 8. TRUSTEE’S AGREEMENT

 

8.1       The Trustee agrees to hold and disburse the Trust Account in
accordance with the provisions expressed herein. Trustee shall disburse
securities to the Beneficiary upon receipt of a duly executed and completed
Affidavit by Beneficiary in accordance with the form attached hereto as Exhibit
“A”. Trustee is authorized and directed by both parties to act upon such
instructions in compliance herewith without inquiry as to the accuracy of the
facts and statements made in any such affidavit and without regard to protest by
any party; provided, however, Trustee would not be expected to act contrary to
any court order or any arbitration directive pursuant to Section 12, supported
by the affidavit of two of the three arbitrators.

 

8.2       The Trust Account shall be (i) in the possession of Trustee at its
offices in Detroit, Michigan, (ii) kept separate and apart from any assets of
the Trustee and any other securities held by the Trustee for whomever and for
whatsoever purpose, (iii) clearly identifiable as securities subject to this
Agreement at all times while in the possession of the Trustee, and (iv) in such
form that the Beneficiary or the Trustee upon the direction of the Beneficiary
may, whenever necessary, negotiate any securities in the Trust Account, without
the consent or signature from the Grantor or any other person or entity.

 

8.3       The Trustee shall not deposit any securities of the Trust Account with
correspondent banks, investment bankers, brokers or any other third-party nor
shall such securities be pledged or hypothecated by the Trustee in any manner
nor shall such securities be used by the Trustee in any manner for the benefit
of the Trustee.

 

8.4       The Trustee shall on request of the Beneficiary, or the Grantor
certify in writing the securities held by the Trustee for the Beneficiary. That
certification shall include the name of the issuer of each security, the class
of security, the “CUSIP” number of each security, the number of shares of units,
and the face amounts of such securities.

 

8.5       The Trustee shall fully and completely respond to any direct inquiries
of any duly authorized insurance regulatory agency of any state concerning the
Trust Account, including, but not limited to detailed inventories of securities
or funds, and the Trustee will permit the representative of any such regulatory
agency to examine and audit all securities or funds held hereunder.

 

8.6       The Trustee agrees to provide copies of monthly activities reports to
the Beneficiary and the Grantor as soon as possible following the end of each
month, which reports shall show all deposits, withdrawals, substitutions and a
listing of securities in the Trust Account as of the end of the month. If
neither the Grantor, nor the Beneficiary files with the Trustee written
objection to any such report within 60 days of receipt, the Grantor and
Beneficiary shall be deemed to have approved such report, and the Trustee shall
be released and discharged with respect to all matters set forth in such report
as though the same had been judicially settled. The Trustee agrees to notify the
Grantor and the Beneficiary within 10 days of any deposits to, or withdrawals
from the Trust Account. The Grantor and Beneficiary agree that such notice shall
be provided by access to Trust Account information via Comerica Trust Online or
another transmission method selected by the Trustee and communicated to the
Grantor and Beneficiary by the Trustee.

 

8.7       The Trustee hereby waives any right of offset and all other rights and
remedies against or affecting the Trust Account.

 

8.8       The Trustee may at any time resign from, and terminate its capacity
hereunder by written notice of resignation, effective not less than 90 days
after receipt by both the Beneficiary and the Grantor. However, no such
resignation by the Trustee shall be effective until a successor to the Trustee
shall have been duly appointed as provided in this Agreement and all the
securities and assets in the Trust Account have been duly transferred to such
successor. The Beneficiary, upon receipt of such notice, shall undertake to
obtain the agreement of a qualified, successor depository, agreeable to the
Grantor, to act in accordance with all agreements of the Trustee herein. A
qualified depository shall be any United States financial institution member of
the Federal Reserve System. Grantor agrees not to unreasonably withhold approval
if the depository so chosen has capital and surplus of at least $100,000,000.
Upon the Trustee’s delivery of the Trust Account to the qualified, successor
depository, along with a closing statement showing all activities (as
contemplated in Section 8.6) from the last monthly report, the Trustee shall be
discharged of further responsibilities hereunder.

 

SECTION 9. TRUSTEE’S RESPONSIBILITY

 

9.1       The Trustee shall in no way be responsible for determining the amount
of securities required to be deposited by the Grantor or monitoring whether or
not the securities conform to investment requirements.

 

9.2       The Trustee is not a party to, and is not bound by or charged with
notice of the Reinsurance Agreement or any other agreement out of which this
Agreement may arise.

 

9.3       The Trustee is not responsible or liable in any manner whatsoever for
the sufficiency, correctness, genuineness or validity of the subject matter of
this Agreement or any part thereof, or for the form or execution thereof, for
the identity or authority of any person executing or depositing it.

 

9.4       The Trustee shall be protected in acting upon any written notice,
request, affidavit, waiver, consent, certificate, receipt, authorization, power
of attorney or other paper or document which the Trustee in good faith believes
to be genuine and that purports to be from the Beneficiary or the Grantor.

 

9.5       The Trustee shall be indemnified and not held liable for anything
which it may do or refrain from doing in connection herewith, except its own
negligence, willful misconduct, lack of good faith, or breach of fiduciary duty.
Trustee shall further be indemnified and not held liable for transferring the
Trust assets to another institution, when jointly directed to do so by the
Grantor and the Beneficiary.

 

9.6       Notwithstanding anything else contained herein to the contrary, the
Trustee acknowledges liability for any certificates lost due to theft or any
error or omission or other comparable act of the Trustee, or authorized
representative thereof, and Trustee agrees that it shall maintain fidelity or
other insurance coverage applicable to such liability which shall be in addition
to the full faith and credit of the Trustee therefor.

 

SECTION 10. ACCESS TO RECORDS

 

10.1       The Beneficiary and the Grantor shall have the right at any
reasonable time to examine all papers in the possession of each other, or with
the Trustee, applicable to this Agreement and the Trust Account deposited and
maintained hereunder.

 

SECTION 11. TERMINATION

 

11.1       Termination of this Agreement shall only occur upon at least thirty
(30) days written notice via certified mail from the Trustee to the Beneficiary
and Reinsurance Division of the Texas State Board of Insurance located at 333
Guadalupe Street Austin TX 78701, and the Trustee shall release and deliver to
the Grantor all securities held pursuant to this Agreement upon receipt by the
Trustee of written notice from the Beneficiary that the Grantor’s Obligations
Under The Reinsurance Agreement for Unearned Premium and Loss Reserves have been
discharged, including obligations for the “run-off” of any business subject to
the Reinsurance Agreement.

 

11.2       The termination of the Reinsurance Agreement shall not terminate this
Agreement, but Grantor shall continue to pay claims under the terms of the
Reinsurance Agreement as if there were no security provided under this
Agreement, subject, however, to Grantor’s right to withdraw securities from the
Trust Account in accordance with Section 3, or to receive any excess securities
held by Beneficiary pursuant to Section 5.5.

 

SECTION 12. ARBITRATION

 

12.1       It is agreed between Beneficiary and Grantor that any disagreement
between such parties regarding the construction, application, or implementation
of this Agreement may be submitted to arbitration pursuant to arbitration
provisions contained in the Reinsurance Agreement. However, questions arising
out of Section 3 or Section 5 require an expedited resolution pursuant to these
provisions.

 

12.2       The party invoking arbitration with respect to Section 3 or Section 5
shall notify the other party and shall provide the name of its designated
arbitrator at that time. The second party shall have 15 days from receipt of
notice to designate its arbitrator, who shall contact the first arbitrator to
select a third arbitrator. Both arbitrators shall use their best efforts to
obtain a third arbitrator within 30 days. Once chosen, the three arbitrators
should expeditiously resolve the issues presented by the parties. If the party
receiving notice of intent to arbitrate does not provide notice of its
arbitrator within the 15 day period required, such party shall be deemed to have
waived its right to designate the second arbitrator and the arbitrator first
designated shall designate the second arbitrator. The arbitrators shall be
disinterested, active or retired officers of property and casualty insurance
companies. The arbitration provisions of the Reinsurance Agreement may be
referred to for guidance as to matters not specifically provided herein.

 

12.3       The Beneficiary and the Grantor agree to be bound by the final or any
interim findings and directives of the arbitrators, including the immediate
deposit or return of securities or assets to the Trust Account if so directed.

 

SECTION 13. CONSTRUCTION AND EFFECT

 

13.1       This Agreement and all proceedings pursuant hereto shall be governed
by the laws of the State of Texas.

 

13.2       This Agreement shall be binding upon and shall inure to the benefit
of the parties hereto, their successors and assigns.

 

13.3 (a) In the event of the failure of the Grantor to perform its Obligations
Under The Reinsurance Agreement or the terms of this Agreement, Grantor, at the
request of the Beneficiary, shall submit to the jurisdiction of any court of
competent jurisdiction in any State of the United States, will comply with all
requirements necessary to give such court jurisdiction, and will abide by the
final decision of such court or of any Appellate Court in the event of an
appeal.

(b)       The parties, after consulting (or having had the opportunity to
consult) with counsel of their choice, each knowingly and voluntarily waives its
right to trial by jury in any action, proceeding or counterclaim brought by any
of the parties hereto against another party on any matters whatsoever arising
out of or in any way connected with this Agreement.

 

13.4       The Grantor shall be deemed to have designated the State Board of
Insurance in any state in which business is produced, or a designated attorney,
as its true and lawful attorney upon whom may be served any lawful process in
any action, suit or proceeding instituted by or on behalf of the Beneficiary.
This provision, however, is not intended to conflict with or override the
obligation of the parties to arbitrate their disputes.

 

13.5       This Agreement is not subject to any conditions or qualifications
outside of this Agreement and is not conditioned upon any other agreements or
documents.

 

SECTION 14. NOTICES

 

14.1       Unless otherwise specifically provided herein, every notice required
or permitted to be given under this Agreement shall be given in writing to an
officer of the party to whom it is directed by actual delivery to the address,
or by telecopy message to the number, as follows:

 

Grantor:

 

Crusader Insurance Company

Attn: Michael Budnitsky

26050 Mureau Road

Calabasa, CA 91302-3171

 

Beneficiary:

 

United Specialty Insurance Company

1900 L. Don Dodson Drive

Bedford, Texas 76021

 

Trustee:

Comerica Bank & Trust, N.A.

411 West Lafayette Boulevard

Detroit, MI 48226

Attn: Sandy Truman-Swayne, MC 3462

 

Any party to this Agreement may change the address and telecopy number above set
out by giving the other parties notice of such change in the manner specified
for notice in this Agreement.

 

SECTION 15. EFFECTIVE DATE

 

15.1       This Agreement shall be effective April 1, 2020.

 

 

[Balance of page intentionally left blank. Signatures appear on next page.]

 

 

 

IN WITNESS WHEREOF, the parties hereto by their respective duly authorized
officers have executed this Agreement.

 

BENEFICIARY

UNITED SPECIALTY INSURANCE COMPANY

 

 

By: /s/ David Cleff

Its: EVP

Date: 4-3-2020

 

 

GRANTOR

CRUSADER INSURANCE COMPANY

 

 

By: /s/ Cary L. Cheldin

Its: President

Date: 4-1-20

 

 

Trustee

Comerica Bank & Trust, National Association

 

 

By: /s/ Sandra Swayne

Its: Vice President

Date: April 6, 2020

 

 

 

 

 

EXHIBIT A

 

CERTIFICATION OF WITHDRAWAL OF SECURITIES

 

 

Reference is made to that certain Reinsurance Trust Agreement dated effective
April 1, 2020, by and among Crusader Insurance Company, as “Grantor,” United
Specialty Insurance Company, as “Beneficiary,” and Comerica Bank & Trust,
National Association, as “Trustee” (the “Agreement”). Section 5 of the Agreement
sets forth circumstances under which the Beneficiary may withdraw securities
from the Trust Account. Beneficiary hereby certifies to Trustee, pursuant to
Section 8 of the Agreement that the following event has occurred which entitles
Beneficiary to withdraw securities from the Trust Account:

 

.

 

Capitalized terms used herein and not otherwise defined shall have the
respective meanings ascribed to such terms in the Agreement.

 

 

Dated: UNITED SPECIALTY INSURANCE COMPANY

 

 

 

By:

Its:

 

 

THE STATE OF TEXAS §

§

COUNTY OF TARRANT §

 

I, , a Notary Public, do hereby certify that on this the day of , 20__,
personally appeared before me , who declared that he is of the corporation
executing the foregoing instrument, and being by me first duly sworn,
acknowledged that he signed the foregoing document in the capacity therein set
forth and declared that the statements therein contained are true.

 

IN WITNESS WHEREOF, I hereunder set my hand and seal of office, the date and
year before written.

 

 

 

Notary Public in and

for the State of Texas

 

My Commission expires:

 

 

 

Comerica Bank

New Account Client Questionnaire

 

 

 

Account Name:

 

 

 

Anticipated Conversion Date:

 

 

A.Due Diligence Questions:

 

qPlease state the nature of your business:

   

 

 

qWhat is the primary geographic market area where you conduct business?

 

 

 

 

qPlease provide your Taxpayer Identification Number:

 

 

qPlease provide the following documents (those that apply):

-Certified Articles of Incorporation

-IRS Letter regarding tax-exempt status

-Trust Agreement

-Government issued business license

-Partnership Agreement

-Financial Statements and/or Annual Reports

-IRS Form W-9

 

 

qWhere will the assets/funds be coming from?

 

 

qWhat will be the market value of the initial funding?

 

 

qIf frequent deposits will be made, what do you anticipate the market value to
be after 12 months?

 

 

qAre there third party deposits into or withdrawals from the account (e.g.,
checks, wire transfers, etc.)?

Yes   No  

 

 

qWill the account be sending wire transfers to and/or receiving wire transfers
from a foreign entity?

Yes   No  

 

 

 

 

B.Captive Insurance Accounts Only

 

 

qAccount Domicile

 

 

 

qWhat is the captive structure?

 

 

 

qName of Parent Company (if applicable)

 

 

qHas the company taken a 953(d) election?

Yes   No  

 

 

If yes, please provide a copy of the IRS approval letter

If no, please provide an IRS Form W-8BEN

 

 

qCaptive Manager

 

 

qContact Name

 

 

q  Phone Number

 

 

qE-mail Address

 

qIs the account a Reinsurance Trust?

Yes   No  

 

 

If yes, please provide contact details for the beneficiary:

 

 

 

Firm Name

 

 

Contact Name

 

 

Phone Number

 

 

E-mail Address

 

 

 

 

 

 

 

 

 

 

 

C.Account Set-Up Questions (for all accounts):

 

qWho should receive statements?

 

 

Name:

 

 

Address:

 

 

 

 

  Monthly   Quarterly   Annually

How Often:

 

 

 

 

Name:

 

 

Address:

 

 

 

 

  Monthly   Quarterly   Annually

How Often:

 

 

 

qDo you need a consolidated statement to combine all accounts?

 

 

qDo you require paper copies of statements mailed to you or will you be
retrieving statements from Custody On-line?

  Mail paper statements   Custody On-line will be utilized for statement
retrieval

 

 

 

 

qPlease provide the following information for the individual at your current
custodian who will be handling the transfer of assets to Comerica (if
applicable).

 

 

Contact Name

 

 

Firm Name

 

 

Phone Number

 

 

Fax Number

 

 

E-mail Address

 

 

 

 

 

qPlease provide the following information for the main contact at your
organization (individual who will handle day to day issues).

 

 

Name

 

 

Phone Number

 

 

Fax Number

 

 

E-mail Address

 

 

 

qCash Accounting

  Dual Cash Accounting (principal and income cash separated)   Single Cash
Accounting (principal and income cash combined)

 

 

 

 

 

qIf cost basis and tax acquisition dates will be supplied to us by someone other
than the current custodian, please provide the details:

 

 

 

qWhat write-down method should be used on your account for sale transactions?

 

(i.e., LIFO, FIFO, Average, etc.) NOTE: The default option is FIFO

 

 

 

qIs amortization/accretion reporting required?

If yes, using which method:

  Constant Yield (default option)   Straight Line

 

 

 

 

 

 

qWhat is the Fiscal Year End?

 

 

qIf your account holds mutual funds, please specify your preferred method for
income and capital gains distributions:

 

Dividends   Cash     Reinvest       Capital Gains   Cash     Reinvest

 

 

qSelect party responsible for proxy voting (usually determined by agreement or
contract with investment management firm):

  Client   Appointed Investment Manager   Comerica   Other

 

 

 

qIf applicable, please provide contact information for outside Investment
Managers

 

 

Contact Name

 

 

Firm Name

 

 

Phone Number

 

 

E-mail Address

 

 

qPlease provide any special reporting requirements

         

 

D.Other

 

qWill Comerica be maintaining records for outside collective funds or other
investments that will not be held at one of Comerica’s depositories? If so,
please provide the details:

     

 

qIf applicable, please provide contact information for your investment
consultant, actuary or other service providers we may work with in servicing
your account:

 

 

Contact Name

 

 

Firm Name

 

 

Phone Number

 

 

E-mail Address

 

 

 

 



 

Contact Name

 

 

Firm Name

 

 

Phone Number

 

 

E-mail Address

 

 

 

 

qWe direct charge the account for our services on a quarterly basis. Please
provide the name and address of the person to receive a copy of our invoice:

 

 

Name:

 

 

Address:

 

 

 

 

   

 

 

 

Client Signature:

 

Date Signed:

 

 

 

